Citation Nr: 0104695	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-06 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a systolic murmur.

2.  Entitlement to service connection for coronary artery 
disease with chest pain.

3.  Entitlement to service connection for a disability 
manifested by shortness of breath.

4.  Entitlement to service connection for a stomach disorder.

5.  Entitlement to service connection for a leg disability.

6.  Entitlement to service connection for possible fracture 
of the nasal septum.

7.  Entitlement to service connection for a viral syndrome.

8.  Entitlement to service connection for residuals, glass in 
the right hand.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for knee 
pathology.

11.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.

12.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder.

13.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder.

14.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
urinary disorder.

15.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
prostatitis.

16.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
malaria.

17.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
liver disorder.

18.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine/vascular headaches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1970, 
and from April 1971 to January 1983.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in June 1998 and January 2000.  

Those issues denied in the January 2000 rating decision, 
entitlement to service connection for possible fracture of 
the nasal septum, viral syndrome, and residuals of glass in 
the right hand, were the subject of a notice of disagreement 
filed in January 2000, and they must be remanded for issuance 
of a statement of the case.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  All other issues are the subject of the 
remand for adjudication on the merits, in accordance with the 
discussion herein.

In a statement received by VA in May 2000, the veteran cited 
the presence of various disorders, to include PTSD, chronic 
bronchitis, depression, a left hand disorder, and an ankle 
disability.  These matters have not been developed for 
appellate review, and are referred to the RO for action as 
appropriate.

In March 2000, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2000).



FINDINGS OF FACT

1.  In November 1987, the RO denied entitlement to service 
connection for a back disorder, knee pathology, a right 
shoulder disorder, a bilateral foot disorder, an eye 
disorder, a urinary disorder, prostatitis, malaria, a liver 
disorder, and migraine/vascular headaches.  The veteran was 
notified of that decision, and of appellate rights and 
procedures, but he did not indicate disagreement therewith 
within the time period for such action.

2.  The evidence received since November 1987, with regard to 
the veteran's claims of entitlement to service connection is 
both new and material.


CONCLUSIONS OF LAW

1.  The RO's November 1987 rating decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2000).

2.  The evidence received subsequent to the RO's November 
1987 rating decision serves to reopen that claim of 
entitlement to service connection for the conditions denied 
therein.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

By means of a November 1987 rating decision, the RO denied 
service connection for disabilities characterized as right 
shoulder pathology; knee pathology; an eye condition; urinary 
pathology; prostatitis; a back condition; a bilateral foot 
condition; malaria; a liver condition; and vascular 
headaches, common migraines.  The record reflects that 
persistent, and unsuccessful, attempts were made by the RO in 
1986 and 1987 to obtain the veteran's service medical records 
from the National Personnel Records Center.  The service 
medical records that were associated with the veteran's 
claims folder as of November 1987 consisted of a report of 
medical history, dated in May 1967; the report of a 
separation medical examination, dated in April 1970; and the 
report of an entrance medical examination, dated in April 
1971.  In addition, the report of a VA examination conducted 
in August 1986 indicates impressions of convergency 
insufficiency (with regard to the veteran's eyes), and 
vascular headaches, common migraines.  The report of an 
electrocardiogram conducted in August 1986 reflects findings 
within normal limits, while radiographic studies showed a 
normal chest, along with negative studies of both shoulders, 
both knees, the lumbosacral spine, and both feet.

The RO, in its November 1987 rating decision, noted, in part, 
that attempts to obtain the veteran's service medical records 
had been futile, with the exception of the enlistment and 
separation examination reports from his first period of 
service, which had been furnished by the veteran.  The RO 
found that these reports did not show any chronic disability.  
The veteran was notified of this decision, and of appellate 
rights and procedures, by means of a letter from the RO dated 
November 20, 1987.  Review of his claims folder does not 
reveal that he indicated disagreement with that decision 
within one year from that date.

The evidence received subsequent to November 1987 includes 
the veteran's service medical records, pertaining to both of 
his periods of service; and VA medical records dated between 
1985 and 1999.

B. Legal Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2000).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).  Governing statutory and 
regulatory provisions stipulate that both unappealed rating 
decisions and decisions of the Board are final, and may be 
reopened only upon the receipt of additional evidence that, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 5108 (West 1991); see 
also 38 U.S.C.A. §§ 7104(b) and 7105 (West 1991).  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims, formerly the United States 
Court of Veterans Appeals (Court) held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, all evidence, both old 
and new, will be considered by VA after it ensures that its 
duty to assist has been fulfilled.

The veteran did not indicate timely disagreement with the 
RO's November 1987 rating decision, which is accordingly 
final with regard to the issues adjudicated therein.  As 
indicated above, it can be reopened only upon the submittal 
of evidence that is both new and material.  Such evidence, in 
fact, has been submitted.  The veteran's complete service 
medical records were not associated with his claims folder in 
November 1987; rather, only three documents, none dated later 
than April 1971, had been made available.  The service 
medical records that were submitted subsequent to November 
1987 are so significant that they must be considered in order 
to decide fairly the merits of the claim in accordance with 
38 C.F.R. § 3.156(a) (2000), and clearly may contribute to a 
more complete picture of the circumstances surrounding the 
origin of a claimant's injury or disability.  Hodge, 155 F.3d 
at 1363.

The Board accordingly finds that new and material evidence 
has been submitted, and that the veteran's claims for service 
connection for a back disorder, knee pathology, a right 
shoulder disorder, a bilateral foot condition, an eye 
disorder, a urinary disorder, prostatitis, malaria, a liver 
disorder, and migraine/vascular headaches, are reopened.


ORDER

New and material evidence has been received with regard to 
the veteran's claims for service connection for a back 
disorder, knee pathology, a right shoulder disorder, a 
bilateral foot condition, an eye disorder, a urinary 
disorder, prostatitis, malaria, a liver disorder, and 
migraine/vascular headaches.  These claims are reopened, and 
to that extent, the appeal is allowed.



REMAND

As discussed above, the Board has found that new and material 
evidence has been received with regard to the veteran's 
claims for service connection for a back disorder, knee 
pathology, a right shoulder disorder, a bilateral foot 
condition, an eye disorder, a urinary disorder, prostatitis, 
malaria, a liver disorder, and migraine/vascular headaches.  
Since it is now incumbent upon VA that all of the evidence of 
record, both old and new, be considered with regard to these 
claims, the Board must remand these issues for additional 
development and review by the RO, prior to any further Board 
action.  Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A), which is discussed in more detail below.

With regard to the veteran's claims for service connection 
for possible fracture of the nasal septum, a viral syndrome, 
and residuals of glass in the right hand, the veteran has 
indicated timely disagreement with the RO's denial of these 
claims in January 2000.  (Notice of this denial is dated 
January 14, 2000; a document received by VA on January 18, 
2000, references, inter alia, the veteran's complaints as to 
these purported disabilities, and, as such, constitutes an 
NOD.  38 C.F.R. § 20.201 (2000).)  The RO did not thereafter 
furnish the veteran and his representative with an SOC with 
regard to these issues.  The Court has held, in such 
circumstances, that the Board is to remand the claim to the 
RO for issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

With regard to the veteran's claims for service connection 
for a systolic murmur, coronary artery disease with chest 
pain, a disability manifested by shortness of breath, a 
stomach disorder, and a leg disability, the RO's denial of 
these claims in June 1998 was based on the fact that such 
claims were not well grounded.  During the pendency of this 
appeal, however, the concept of a well-grounded claim was 
statutorily eliminated. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
This law also redefines the obligations of VA with respect to 
the duty to assist, and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In its June 1998 rating decision, and in the SOC promulgated 
thereafter, the RO noted that the evidence regarding a 
systolic murmur and shortness of breath failed to show a 
disability, with regard to either complaint, for which 
compensation could be established, and that it was necessary 
to provide evidence that demonstrated an actually disabling 
condition.  It was also noted that there was no inservice 
evidence of treatment for coronary artery disease with chest 
pain, a stomach condition, or a leg condition, and that it 
was necessary to present evidence that demonstrated that such 
disabilities had been incurred in or aggravated by military 
service.  This information does not sufficiently apprise the 
veteran of the evidence that could be submitted in support of 
his claim, and, as such, does not satisfy the requirements of 
the VCAA.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).

In view of the foregoing, this case is REMANDED for the 
following:

1.  The veteran should be advised by the 
RO, in accordance with the VCAA, of the 
specific evidence, to include but not 
limited to reports of private medical 
treatment, medical opinions, and lay 
statements, that he could submit in 
support of his claims for service 
connection.  If appropriate, he should be 
furnished with appropriate release forms, 
after which all evidence identified by 
him should be sought by the RO.  If any 
such records are not obtained, the 
veteran should be so advised, so as to 
provide him with an opportunity to obtain 
these records and submit them; see 
38 C.F.R. § 3.159(c) (2000).  All 
attempts to obtain evidence should be 
documented and included in the veteran's 
claims folder.

2.  Following receipt of any and all such 
evidence, the veteran should be afforded 
a comprehensive VA general medical 
examination, in order to identify whether 
any of the disabilities or medical 
problems for which he is seeking service 
connection (and identified on the first 
two pages of this decision) are currently 
manifested and, if so, whether the 
presence of such disability is as likely 
as not etiologically or causally related 
to his active service.  All tests 
indicated are to be accomplished at this 
time, and all findings, and the reasons 
therefor, are to be set forth in a clear, 
logical and legible manner on the 
examination report(s).  The veteran's 
entire claims folder and a copy of this 
remand are to be made available to all 
examiners prior to their examination of 
the veteran, for their review and 
referral.  The examiners are to indicate 
on the examination reports that review of 
the veteran's claims folder has been 
accomplished.

3.  Following completion of the above, 
the RO is to review the veteran's claims 
folder and ensure that all examination 
reports requested herein include fully 
detailed descriptions of all necessary 
findings and opinions.  If it does not, 
it must be returned to the examiners for 
corrective action.  38 C.F.R. § 4.2 
(2000).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in section 3 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, and 5103A) are fully complied with 
and satisfied.  

5.  The RO should then review the 
veteran's claims and determine whether 
service connection for any or all of the 
disabilities or medical problems claimed 
can now be granted.  With regard to the 
various disorders that the Board has 
determined have been reopened by the 
submittal of new and material evidence, 
such review is to encompass all evidence 
associated with the veteran's claims 
folder, to include but not limited to 
evidence that had been of record as of 
November 1987.  If the decision remains 
in any manner adverse to the veteran, he 
is to be furnished a supplemental 
statement of the case and be allowed the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is advised that failure to report for a scheduled 
VA examination without demonstrated good cause may result in 
adverse action with regard to his claims, to include the 
possible denial thereof.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process considerations.  No 
inferences as to the ultimate disposition of these claims 
should be made.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



